Citation Nr: 1754342	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO. 09-37 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent prior to December 8, 2015, and in excess of 70 percent from December 8, 2015 to the present, for posttraumatic stress disorder (PTSD). 

2. Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU) prior to December 8, 2015.


REPRESENTATION

Appellant represented by:	W. Herren, Esq. 


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from July 1965 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. The claims were remanded in November 2013 and May 2017 for evidentiary development. Additional development is, unfortunately, necessary in this case, as the mandates of the Board's last remand were not complied with substantially. 

The Veteran appeared at a Travel Board hearing in July 2013. A transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.








REMAND

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

The appeal is not ready for review and the case is REMANDED for the following action:

1. The RO is advised of the reasons for the remand: 

In its May 2017 remand, the Board requested that an examiner comment on a 2011 VA physician's assistant (PA) note indicating that the Veteran may have been unemployable as due to his mental disorder. Although the examiner noted there was "no evidence" for the PA's observation, the PA appears to have based the opinion on symptoms noted in a clinical setting. The Veteran was reported as carrying a firearm to "patrol" his property, and that employment was difficult because the Veteran was "asocial and does not like to be around people." This evidence suggests that employment impairment was related to psychiatric symptomatology, and it should therefore not have been dismissed outright as being reported on the basis of "no evidence." 

The 2017 VA examiner refers to July 2017 VA treatment records as support for his conclusions, and essentially, he expressed that the PTSD disability picture is significantly less disabling than as noted in a 2015 VA examination report. However, the Board is unable to ascertain the basis of the 2017 VA examiner's observation. To the extent to which the Veteran apparently only currently experiences "mild" symptoms controlled by medication, the conflicting findings in 2015 suggests that there is potential conflict in the record. 

2. The RO is requested to obtain copies of all outstanding recent VA mental health treatment records. Specifically, all clinical treatment from 2017, to include the July 2017 report referred to by the most recent VA examiner, must be associated with the claims folder. 

3. Schedule the Veteran for a comprehensive VA examination to determine the severity of service-connected PTSD. The examiner must consider and note the May 2011 notation of the private PA, and the 2012, 2015, and 2017 assessments, in addition to any current account by the Veteran of his symptoms and a listing of the objective results of mental status testing. 

Ask the examiner to respond to the following:

*From the filing of the claim forward, was the Veteran's PTSD similarly severe, worse, or markedly better than what was noted in 2015? 

*The examiner should consider the competent lay reports of symptoms with objective findings, and express an opinion as to whether before December 2015, PTSD was productive of occupational and social impairment in some, most, or all areas (especially given the substantially more severe findings in 2015 when compared to 2012). 

*With respect to unemployability, the examiner should note as to if PTSD, alone or with other factors, produced occupational impairment so as to prevent substantially gainful employment, prior to December 2015. "Marginal" employment does not satisfy the "substantially gainful" work requirement. 

*The examiner should consider the impact of the Veteran's PTSD on him being "asocial" and not "liking to be around people" in 2011 and the impact on such symptoms on engaging in substantially gainful employment consistent with his skills, training, and education. 

*THE LACK OF DOCUMENTATION IN CONTEMPORANEOUS MEDICAL RECORDS IS NOT, IN ITSELF, A SUFFICIENT BASIS ON WHICH TO REST AN OPINION REGARDING THE FINDINGS OF SEVERITY OF PTSD AND THE IMPACT OF EMPLOYMENT. 

4. Following the above-directed development, re-adjudicate the claims. Should the claims not be granted in their entirety, issue an appropriate supplemental statement of the case and return the claims to the Board for adjudication. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




